Per Gwriam.

We do not have to agree with all the findings in the Referee’s report to agree with the conclusions that appellants have not made a showing which would warrant vacating the decree settling the intermediate account. There may be some transactions in the dealings between respondent Grainger and the estate corporation which appellants may question, e.g., the bonus payments received by Grainger and the Shea Penn-Erie Amusement Company matter. Shea Penn-Erie, however, is outside the scope of the intermediate account and if appellants wish to assert a claim in that connection it can be raised and disposed of in the final account or in some other appropriate forum. Any claim against Grainger for overpayment of his bonus can be asserted by the estate corporations independently of an estate accounting. These transactions do not require or warrant vacating the settlement of the intermediate account.
On the whole we must be mindful of the fact that the Shea family was intimately associated with the business which is the subject of this litigation and their lack of objections to the intermediate account at the time cannot be disregarded as an ignorant or innocent default. They knew enough or had the information readily available to raise most of the questions then which they raise now.
The orders appealed from should be affirmed, including the allowance to the Referee.
Peek, P. J., Dore, Cohn, Callahan and Bergan, JJ., concur.
Orders unanimously affirmed, including allowance to the Referee, and with costs to all parties appearing and filing briefs herein, payable out of the estate. Settle orders on notice. [See 283 App. Div. 696.]